DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined.
Claim 19 has been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 11/19/2020 have been considered but are moot in view of the new ground(s) of rejection. However, arguments relevant to the new grounds of rejection are not persuasive and are addressed below.
Regarding the rejections under 35 U.S.C. 112(b), the Applicant argues “Although Applicant respectfully disagrees, in order to facilitate prosecution, Applicant has amend claim 1 to clarify the relevant limitation. More specifically, Applicant has amended claim 1 to recite "a third control circuit operatively coupled to the at least one sensor," as suggested in the Office Action. Applicant respectfully requests that this rejection be withdrawn”.
The Examiner first notes for the record that the amendments was not suggested by the previous Office Action. Furthermore, it has been determined that because Claim 1 recites sensors associated with both the AGV and the UAV, the amendment is not clear to the point that it is completely unambiguous which sensors corresponds to the sensor” of “a third control circuit operatively coupled to the at least one sensor”. See the new grounds of rejection.

Regarding the rejections under 35 U.S.C. 103, the Applicant argues
“Brady focuses primarily on AGVs and provides little disclosure relating to UAVs. Brady discloses that a UAV may assist an AGV in navigation. More specifically, as one example, Brady discloses that "an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location." (Col. 3, lines 29-33.) Applicant respectfully submits that Brady does not disclose completion of the delivery by the UAV (when an obstacle blocks the AGV). Instead, it appears that Brady only discloses a UAV assisting an AGV to navigate past an obstacle. Brady does not provide much information regarding specific examples, but Applicant envisions this assistance might include lifting the AGV over an obstacle”.
However, Brady et al. teaches that a UAV may complete a delivery of an item (“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62 and “…other types of autonomous vehicles (e.g., unmanned aerial vehicles ("UAVs"), etc.), which may also deliver items…”, see col.3, particularly lines 18-41), and also teaches that when an AGV has encountered an obstacle, the UAV may engage the AGV or the item to be delivered “and assist (e.g., through flying, lifting, etc.) in navigating past the 
The Applicant’s arguments completely ignore the teachings of Brady et al. directed to the UAV engaging the item to be delivered and the capability of the UAV to complete a delivery, therefore, the arguments are not persuasive.

The Applicant further argues
“Brady therefore teaches it may be desirable to have an AGV travel to the delivery location, in order to avoid noise and safety issues relating to UAVs. In fact, this disclosure actually teaches away from using a UAV to complete the delivery because of possible noise and safety issues (and that the AGV is the preferred option). Accordingly, Applicant respectfully submits that Brady does not teach the last two limitations of claim 1, i.e., calculation of a UAV delivery route from the stopped AGV and travel by the UAV from the stopped AGV to the delivery location”.
UAV engaging the item to be delivered and the capability of the UAV to complete a delivery, therefore, the arguments are not persuasive. Furthermore, the argument “Brady therefore teaches it may be desirable to have an AGV travel to the delivery location, in order to avoid noise and safety issues relating to UAVs” ignores the fact that these teachings of Brady et al. are provided as an alternative to the UAV completing the delivery, as seen clearly when reading the citations in context of the entire paragraphs of Brady et al. and the entire disclosure of Brady et al.
For example, col.3, lines 18-41 of Brady et al. recite
“For example, an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location. As another example, it may be undesirable for another type of autonomous vehicle (e.g., a UAV) to navigate (e.g., fly) along a final portion of a travel path to a delivery location…”,
therefore, the statement “it may be undesirable for another type of autonomous vehicle (e.g., a UAV) to navigate (e.g., fly) along a final portion of a travel path to a delivery location” clearly indicates that in the previous example of “another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.)”, the UAV itself may travel the path to a delivery location. Therefore, Brady et al. clearly does not teach away from the claimed invention, and the arguments are not persuasive.

Regarding the use of prior art Prakash et al., the Applicant argues
“Prakash, however, does not appear to teach or suggest that the candidate vehicles are intended to make deliveries in any way. Therefore, Prakash does not teach or suggest calculating an alternative AGV delivery route to a delivery location from an AGV's stopped location prior to instructing the UAV to make the delivery. One of ordinary skill in the art would not combine Brady and Prakash because they teach different types of vehicles traveling the final leg to a delivery location. Brady teaches that an AGV travels the final leg (because of noise and safety issues), while Prakash teaches that only a UAV makes the delivery to a delivery location”.
The arguments are not persuasive. First, regarding the argument “Prakash, however, does not appear to teach or suggest that the candidate vehicles are intended to make deliveries in any way. Therefore, Prakash does not teach or suggest calculating an alternative AGV delivery route to a delivery location from an AGV's stopped location prior to instructing the UAV to make the delivery”, Prakash et al. was relied upon for teaching a UAV departing a vehicle dock based on a predetermined delivery time, and the teachings of a vehicle for delivering an item are taught by Brady et al., therefore, the arguments are not directed to the rejection as written and are not persuasive. The Examiner notes that the UAV of Prakash et al. may be a delivery UAV used to make deliveries, which in turn causes the vehicle to which it is docked to effectively function as a delivery vehicle, therefore, it is clear that Prakash et al. is analogous to Brady et al., and is valid prior art.

Brady teaches that an AGV travels the final leg (because of noise and safety issues)” completely ignores the cited teachings of Brady et al. that are actually relied upon in the rejection of the UAV engaging the item to be delivered and flying past an obstacle when the AGV has encountered the obstacle and the capability of the UAV to complete a delivery, and instead focus on an alternative embodiment of Brady et al. (which was provided in the previous rejection as support for showing that a UAV in the relied upon embodiment does in fact travel only a path to a delivery destination), therefore, the arguments are not persuasive. Therefore, Brady et al. and Prakash et al. are both directed to delivering an item using a UAV, and are therefore analogous prior art.

Regarding new Claim 19, the Applicant argues
“Applicant has introduce a new dependent claim 19. This new claim is allowable because it incorporates the limitations of independent claim 1. However, the new dependent claim includes additional limitations that provide additional grounds for allowance”.
However, these “additional limitations” of newly added Claim 19 are not present in the disclosure as originally filed, as indicated in the new grounds of rejection, and are in fact new matter. The Examiner notes for the record that the Applicant does not provide in these arguments specific citations from the specification as originally filed that show support for each limitation of Claim 19.

The remaining arguments are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 19, the subject matter is the claimed “the third control circuit is configured to:
determine that a battery power level is insufficient for the AGV to travel to the delivery location and to travel to a predetermined recharging location prior to instructing the UAV to deliver the merchandise”.
new matter not present in the application as originally filed.
Specifically, there is no disclosure of any “circuit” configured to perform a determination “that a battery power level is insufficient for the AGV to travel to the delivery location” in addition to a step of “and to travel to a predetermined recharging location prior to instructing the UAV to deliver the merchandise”. While the claim language in fact reads as the “third control circuit” traveling, there is no disclosure of any circuit that either travels or controls the traveling of an AGV to a “recharging location prior to instructing the UAV to deliver the merchandise”.
As such, there is no indication in the specification that the inventors had possession of a system comprising a third control circuit configured to determine that a battery power level is insufficient for the AGV to travel to the delivery location and to travel to a predetermined recharging location prior to instructing the UAV to deliver the merchandise.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a third control circuit operatively coupled to the at least one sensor”.
It is unclear what “sensor” the “at least one sensor” corresponds to. The claim makes two mentions of sensors prior to this limitation, as seen in “at least one sensor configured to detect obstacles” of the AGV, and “an optical sensor configured to capture a plurality of images” of the UAV, and the claim does not clearly and unambiguously recite what sensor corresponds to the sensor of “a third control circuit operatively coupled to the at least one sensor”.
Therefore, the claim is unclear.

As per Claim 1, the claim recites “determine [[if]] that the AGV has stopped based on the detection of an obstacle by the at least one sensor; ”.
It is unclear if the detection of an obstacle alone of “the detection of an obstacle by the at least one sensor” is equivalent to a determination that the AGV has stopped. Also, it is unclear what the “stopped AGV location” is, as the claim does not recite any steps of determining a location of where an AGV has stopped, making it stopped AGV location” corresponds to the location of the obstacle or some other location. 
The Examiner notes that this is not a trivial matter, because if the detection of an obstacle alone is interpreted as the AGV having stopped, the claim does not actually require the AGV to be stopped to perform the two “instruct” steps and the “calculate” step indicated above, and because there are no steps of determining a location of where an AGV has stopped, the “stopped AGV location” may encompass simply a location of an obstacle or some other location entirely and the AGV may actually be moving after detecting the obstacle, which is entirely different in scope (and in fact an entirely different invention) from the “stopped AGV location” being a location of the AGV itself when the AGV has actually stopped.
Therefore, the scope of the claim is unclear.

Regarding Claim 2, the claim recites “determine that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise”.
It is unclear if the claim is implying that the step of “instructing the UAV to deliver the merchandise” requires or is performed only upon confirmation of the condition that “the AGV will not arrive at the delivery location by a predetermined delivery time”. As written, it appears that the step of “determine that the AGV will not arrive at the delivery location by a predetermined delivery time” only needs to be performed prior to “instructing the UAV to deliver the merchandise”, but that “instructing the UAV to deliver the merchandise” will be performed regardless the AGV will not arrive at the delivery location by a predetermined delivery time”.
Therefore, the scope of the claim is unclear.

As per Claim 3, the claim recites “wherein the third control circuit is configured to:
determine the length of time required for the UAV to fly from the stopped location to the delivery location; and
instruct the UAV to depart the stopped location at a time when it is estimated to arrive at the delivery location at a predetermined delivery time”.
The claim language is nearly incomprehensible, and the Examiner will list the numerous issues below.
It is unclear if the “it” of “when it is estimated to arrive” is intended to be the UAV or something else entirely.
Furthermore, if the “it” of the above indicated limitation is assumed to be the UAV, it is unclear what is meant by “a time when it is estimated to arrive at the delivery location at a predetermined delivery time”, as this implies that the time that the UAV will arrive at the delivery location is in fact predetermined or a “predetermined delivery time”, but this then appears to contradict the step of “determine the length of time required for the UAV to fly from the stopped location to the delivery location”, as there is no indication that the “length of time” is a predetermined value, and it is unclear if the claim is implying that the UAV can only arrive at the delivery location at a single time of the “predetermined delivery time”.
it” of the above indicated limitation is assumed to be the UAV, the statement that the UAV is instructed to depart “at a time when it is estimated to arrive at the delivery location at a predetermined delivery time” does not make any rational sense, as this limitation requires that the UAV is instructed to depart at a “predetermined delivery time” when the UAV is estimated to arrive at the delivery location, which then implies that the UAV is instructed to depart at the same future time that the UAV is estimated or predicted to arrive at the delivery location, and it is then unclear if the claim is directed to estimating at what future time the UAV may arrive at the delivery location, and then waiting to instruct the UAV to depart until this time actually passes. For example, if a current time is 1:00PM for performing the, and an estimated future time of arrival of the UAV at the delivery location is 2:00PM, it is unclear if the claimed invention will then wait until 2:00PM to instruct the UAV to depart. The Examiner notes that this appears to be counter-productive, as this would needlessly extend the amount of time for the delivery task to be completed.
Therefore, the scope of the claim is unclear.

As per Claim 4, the claim recites “wherein the third control circuit is configured to:
calculate a travel time interval required for the AGV to travel to the delivery location from the stopped location;
determine a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time; and
instruct the UAV to depart the stopped location when the maximum wait time interval elapses”.
The claim language is nearly incomprehensible, and the Examiner will list the numerous issues below.
It is unclear what is meant by “a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time”, as this implies that the time that the AGV will arrive at the “predetermined delivery time”, however, this then appears to contradict the step of “calculate a travel time interval required for the AGV to travel to the delivery location from the stopped location”, as there is no indication that the “travel time interval” is a predetermined value, and there is no claimed limitation that indicates the AGV will always arrive at the delivery location at a predetermined time.
Furthermore, it is unclear how the “maximum wait time interval” is somehow a time interval “during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time”, and it is unclear if the claim is implying that the AGV can only arrive at the delivery location at a single time of the “predetermined delivery time”.
Additionally, the statement that the UAV is instructed to depart “when the maximum wait time interval elapses” is unclear, as it is unclear if the UAV is instructed to depart at the same future time that the AGV is estimated or predicted to arrive at the delivery location, and it is then unclear if the claim is directed to estimating at what future time the AGV may arrive at the delivery location, and then waiting to instruct the UAV to depart until this time actually passes. For example, if a current time 
Therefore, the scope of the claim is unclear.

As per Claim 12, the claim recites “determining [[if]] that the AGV has stopped based on the detection of an obstacle by the at least one sensor; and if the ACV stop satisfies a predetermined condition: instructing the UAV to retrieve a merchandise item to be delivered from the storage area of the AGV using the gripper mechanism; calculating a second delivery route for the UAV from the stopped AGV location to the delivery location; and instructing the UAV to deliver the merchandise item to be delivered from the AGV's stopped location to the delivery location using the optical sensor to capture images of the delivery location”.
It is unclear if the detection of an obstacle alone of “the detection of an obstacle by the at least one sensor” is equivalent to a determination that the AGV has stopped. Also, it is unclear what the “stopped AGV location” is, as the claim does not recite any steps of determining a location of where an AGV has stopped, making it unclear if the “stopped AGV location” corresponds to the location of the obstacle or some other location. 
instruct” steps and the “calculate” step indicated above, and because there are no steps of determining a location of where an AGV has stopped, the “stopped AGV location” may encompass simply a location of an obstacle or some other location entirely and the AGV may actually be moving after detecting the obstacle, which is entirely different in scope (and in fact an entirely different invention) from the “stopped AGV location” being a location of the AGV itself when the AGV has actually stopped.
Therefore, the scope of the claim is unclear.

Regarding Claim 13, the claim recites “determining that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise”.
It is unclear if the claim is implying that the step of “instructing the UAV to deliver the merchandise” requires or is performed only upon confirmation of the condition that “the AGV will not arrive at the delivery location by a predetermined delivery time”. As written, it appears that the step of “determine that the AGV will not arrive at the delivery location by a predetermined delivery time” only needs to be performed prior to “instructing the UAV to deliver the merchandise”, but that “instructing the UAV to deliver the merchandise” will be performed regardless whether or not “the AGV will not arrive at the delivery location by a predetermined delivery time”.


As per Claim 14, the claim recites “determining the length of time required for the UAV to fly from the stopped location to the delivery location; and
instructing the UAV to depart the stopped location at a time when it is estimated to arrive at the delivery location at a predetermined delivery time”.
The claim language is nearly incomprehensible, and the Examiner will list the numerous issues below.
It is unclear if the “it” of “when it is estimated to arrive” is intended to be the UAV or something else entirely.
Furthermore, if the “it” of the above indicated limitation is assumed to be the UAV, it is unclear what is meant by “a time when it is estimated to arrive at the delivery location at a predetermined delivery time”, as this implies that the time that the UAV will arrive at the delivery location is in fact predetermined or a “predetermined delivery time”, but this then appears to contradict the step of “determine the length of time required for the UAV to fly from the stopped location to the delivery location”, as there is no indication that the “length of time” is a predetermined value, and it is unclear if the claim is implying that the UAV can only arrive at the delivery location at a single time of the “predetermined delivery time”.
Additionally, if the “it” of the above indicated limitation is assumed to be the UAV, the statement that the UAV is instructed to depart “at a time when it is estimated to arrive at the delivery location at a predetermined delivery time” does not make any rational sense, as this limitation requires that the UAV is instructed to depart at a predetermined delivery time” when the UAV is estimated to arrive at the delivery location, which then implies that the UAV is instructed to depart at the same future time that the UAV is estimated or predicted to arrive at the delivery location, and it is then unclear if the claim is directed to estimating at what future time the UAV may arrive at the delivery location, and then waiting to instruct the UAV to depart until this time actually passes. For example, if a current time is 1:00PM for performing the, and an estimated future time of arrival of the UAV at the delivery location is 2:00PM, it is unclear if the claimed invention will then wait until 2:00PM to instruct the UAV to depart. The Examiner notes that this appears to be counter-productive, as this would needlessly extend the amount of time for the delivery task to be completed.
Therefore, the scope of the claim is unclear.

As per Claim 15, the claim recites “calculating a travel time interval required for the AGV to travel to the delivery location from the stopped location;
determining a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time; and
instructing the UAV to depart the stopped location when the maximum wait time interval elapses”.
The claim language is nearly incomprehensible, and the Examiner will list the numerous issues below.
It is unclear what is meant by “a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time”, as this implies that the time that the AGV will arrive at the “predetermined delivery time”, however, this then appears to contradict the step of “calculating a travel time interval required for the AGV to travel to the delivery location from the stopped location”, as there is no indication that the “travel time interval” is a predetermined value, and there is no claimed limitation that indicates the AGV will always arrive at the delivery location at a predetermined time.
Furthermore, it is unclear how the “maximum wait time interval” is somehow a time interval “during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time”, and it is unclear if the claim is implying that the AGV can only arrive at the delivery location at a single time of the “predetermined delivery time”.
Additionally, the statement that the UAV is instructed to depart “when the maximum wait time interval elapses” is unclear, as it is unclear if the UAV is instructed to depart at the same future time that the AGV is estimated or predicted to arrive at the delivery location, and it is then unclear if the claim is directed to estimating at what future time the AGV may arrive at the delivery location, and then waiting to instruct the UAV to depart until this time actually passes. For example, if a current time is 1:00PM for performing the, and an estimated future time of arrival of the AGV at the delivery location is 2:00PM, it is unclear if the claimed invention will then wait until 2:00PM to instruct the UAV to depart. The Examiner notes that this appears to be counter-productive, as this would needlessly extend the amount of time for the delivery task to be completed.
Therefore, the scope of the claim is unclear.

As per Claim 19, the claim recites “the third control circuit is configured to:
determine that a battery power level is insufficient for the AGV to travel to the delivery location and to travel to a predetermined recharging location prior to instructing the UAV to deliver the merchandise”.
The claim language in fact reads as the “third control circuit” traveling, and it is unclear how the “third control circuit” can travel to any location, let alone to a “predetermined recharging location”. Furthermore, it does not appear that the “third control circuit” somehow controls the traveling of an AGV to a “predetermined recharging location”, as this is not claimed, and the only step performed in Claim 19 is a determination, where clearly a determination is not a control of some system to travel to a location.
Additionally, it is unclear what is required by “prior to instructing the UAV to deliver the merchandise”. If the AGV of parent Claim 1 does not encounter an obstacle or stop, presumably the UAV will not be instructed to deliver the merchandise, however, it is unclear how it can be determined what time is a time “prior to instructing the UAV to deliver the merchandise”, as it is unclear how it could be known ahead of time at what time the AGV will encounter an obstacle. In other words, if the AGV of parent Claim 1 does not encounter an obstacle, it is unclear if Claim 19 will then not be performed, or if the steps of Claim 19 are performed at a time when it is determined that the UAV should be instructed to deliver the merchandise but before actually instructing the UAV to deliver the merchandise.
Therefore, the claim is unclear.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (10,303,171) in view of Buchmueller et al. (9,969,494) further in view of Jamjoom et al. (9,792,576).

Regarding Claim 1, Brady et al. teaches the claimed system for delivery of merchandise using autonomous ground vehicles in cooperation with unmanned aerial vehicles, the system comprising:
an autonomous ground vehicle (AGV) (“AGV”, see col.9, particularly lines 29-46 and FIG. 2A) comprising:
a motorized locomotion system configured to facilitate movement of the AGV (“…propulsion portion 201A…”, see col.9, particularly lines 29-46 and FIG. 2A);
a storage area configured to hold at least one merchandise item (“…storage compartment portion 202A…”, see col.9, particularly lines 29-46 and FIG. 2A);
at least one sensor configured to detect obstacles in a direction of travel of the AGV and to stop the AGV if the at least one sensor detects an obstacle in the direction of travel (“…various sensors 204 may be mounted to the AGV 200A. For example, sensors 204-1 and 204-2 may be mounted on the front and back of the AGV 200A, respectively. The sensors 204 may be of various types. In general, certain sensors 204 may be utilized to assist with the navigation, object sense and avoid, etc. of the AGV 200A. For example, the sensors 204-1 and/or 204-2 may include imaging sensors and/or distance detection sensors for measuring and monitoring the distance between the AGV 200A and other objects (e.g., an obstacle, a roadway, another AGV, etc.)”, see col.10, particularly lines 12-28 and FIG. 2A);
a first transceiver configured for wireless communication (“Wireless connectivity may be implemented using a wireless antenna (not shown), which may provide both receive and transmit functionality”, see col.11, particularly lines 1-21);
a first control circuit operatively coupled to the motorized locomotion system, the at least one sensor, and the first transceiver, the first control circuit configured to operate and move the AGV (“The AGV 200A further includes an AGV control system 210, which as discussed in further detail below with respect to FIG. 16, ;
an unmanned aerial vehicle (UAV) (“…an autonomous vehicle 420(A2) (i.e., an unmanned aerial vehicle ("UAV"))…”, see col.22, particularly lines 54-64) comprising:
a motorized flight system configured to facilitate flight of the UAV (implicit in the teachings of Brady et al., such as “…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62, where clearly the UAV would include a “motorized flight system” to achieve flight and travel as is conventional in the art).
Brady et al. does not expressly recite the claimed
a gripper mechanism configured to selectively grasp, hold, and release a merchandise item;
a second transceiver configured for wireless communication;
an optical sensor configured to capture a plurality of images;
a second control circuit operatively coupled to the motorized flight system, the gripper mechanism, the second transceiver, and the optical sensor, the second control circuit configured to operate and fly the UAV.
However, the UAV of Brady et al. is capable of carrying an item to be delivered (“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62 and 
Furthermore, Buchmueller et al. (9,969,494) teaches a UAV that includes mechanisms such as a grips to hold and release a container carried by the UAV (Buchmueller et al.; see col.12, particularly lines 7-44), “transceiver devices to send and receive communications over a network” (Buchmueller et al.; see col.17, particularly lines 7-18), image sensors to survey a delivery destination (Buchmueller et al.; see col.5, particularly lines 24-37), and “various controllers and mechanisms to implement the delivery methods, apparatus, and systems”, where the processor(s) may be operably connected to computer-readable media to operate the UAV and its functions (Buchmueller et al.; see col.16, particularly lines 63-67 and col.17, particularly lines 1-6 and FIG. 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Buchmueller et al., and for the UAV to be comprised of a 
Brady et al. teaches the claimed
a third control circuit…configured to:
instruct movement of the AGV along a first delivery route from a starting location to a delivery location (“…the general activities of the transportation vehicles and/or AGVs (e.g., related to the delivery and/or receiving of items, the travel to and from the designated delivery and/or receiving areas, etc.) may be coordinated by the management system. For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the designated areas that include the locations where the AGVs will deliver and/or receive the items” (emphasis added), see col.2, particularly lines 62-67 and col.3, particularly lines 1-17 and FIG. 3, particularly element “322”, “324” and “326”, also see col.21, particularly lines 9-19).
However, Brady et al. does not expressly recite that a “third control circuit” performs the bolded portions of the claimed
a third control circuit operatively coupled to the at least one sensor and configured to
determine [[if]] that the AGV has stopped based on the detection of an obstacle by the at least one sensor; 

instruct the UAV to retrieve a merchandise item to be delivered from the storage area of the AGV using the gripper mechanism;
calculate a second delivery route for the UAV from the stopped AGV location to the delivery location; and
instruct the UAV to deliver the merchandise item to be delivered from the AGV's stopped location to the delivery location using the optical sensor to capture images of the delivery location.
However, regarding the “third control circuit operatively coupled to the at least one sensor” and configured to “determine [[if]] that the AGV has stopped based on the detection of an obstacle by the at least one sensor”, these limitations may be performed by a computer system simply receiving data from the sensor, where any connection, wired or wireless, between such a computer system and sensor may be considered making the computer “operatively coupled to the at least one sensor”, where the management system of Brady et al. which receives data regarding obstacles from AGVs (“…an AGV that encounters an obstacle may send a notification including data regarding the obstacle to a management system…”, see col.57, particularly lines 21-57) may clearly be capable of then acting as the claimed “third control circuit” such as by receiving detection of an obstacle which would then indicate a vehicle has stopped, and also, clearly if the AGV performs actions in response to stopping at a detected barrier, it has been determined that the AGV has been stopped by the barrier.
calculate a second delivery route for the UAV from the stopped AGV location to the delivery location”, Brady et al. teaches that a UAV may engage an item to be delivered when an AGV encounters an obstacle (“…an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location”, see col.3, particularly lines 18-41). Also, Brady et al. teaches that a UAV may deliver an item from a transportation vehicle and then return to the transportation vehicle location (“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62), where clearly some type of route or guidance is used to navigate the UAV from the AGV stop location or encountered obstacle location to whatever area lies past the obstacle on the way to the delivery location, in order to allow for the UAV to engage the item and assist in navigating past the obstacle, or to allow for the UAV to deliver the item itself.
Additionally, Jamjoom et al. (9,792,576) teaches that a delivery truck may carry a set of drones, and a dropoff location for the truck which is a location where a drone takes off to complete a final destination of a package is determined, and where the dropoff location may be determined by an optimization algorithm that takes into account road conditions such as “stop lights, construction, and/or other conditions”, and also based optimizing in terms of time, and where the vehicle truck may stop to allow for the drones to deliver packages (Jamjoom et al.; see col.3, particularly lines 11-35 and lines calculate a second delivery route for the UAV from the stopped AGV location to the delivery location; and instruct the UAV to deliver the merchandise item to be delivered from the AGV's stopped location to the delivery location”.
Additionally, clearly the UAV of both Brady et al. and Jamjoom et al. would also include mechanisms to perform the engagement of an item or package as cited above, where such mechanisms can be seen in Buchmueller et al. (9,969,494), who teaches a UAV that includes mechanisms such as a grips to hold and release a container carried by the UAV (Buchmueller et al.; see col.12, particularly lines 7-44), and teaches the use of image sensors to survey a delivery destination when performing a delivery (Buchmueller et al.; see col.5, particularly lines 24-37), which renders obvious the claimed delivery “using the optical sensor to capture images of the delivery location”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Jamjoom et al. and Buchmueller et al., and for the third control circuit to be operatively coupled to the at least one sensor and configured to determine that the AGV has stopped based on the detection of an obstacle by the at least one sensor, instruct the UAV to retrieve a merchandise item to be delivered from the storage area of the AGV using the gripper mechanism, calculate a second delivery route for the UAV from the stopped AGV location to the delivery location, and instruct the UAV to deliver the merchandise item to be delivered from the AGV's stopped location to the delivery location using the optical sensor to capture images of the 

Regarding Claim 7, Brady et al. teaches the claimed system of claim 1 wherein the third control circuit is physically located at a command and control center remote from the AGV and the UAV, the third control circuit in wireless communication with the first and second control circuits (“…the general activities of the transportation vehicles and/or AGVs (e.g., related to the delivery and/or receiving of items, the travel to and from the designated delivery and/or receiving areas, etc.) may be coordinated by the management system. For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the designated areas that include the locations where the AGVs will deliver and/or receive the items” (emphasis added), see col.2, particularly lines 62-67 and col.3, particularly lines 1-17 and FIG. 3, particularly elements “322”, “324” and “326”, also see col.21, particularly lines 9-19 and “…the AGVs 200 and/or other autonomous vehicles 420 may receive instructions and/or be controlled or otherwise directed by the respective transportation vehicles 332 and/or the management system 326…the transportation vehicle 332 and/or the management system 326 may send instructions to the AGVs and/or other autonomous vehicles to transport items from the transportation vehicle 332 to user specified delivery locations when the transportation vehicle 332 is 

Regarding Claim 9, Brady et al. teaches the claimed system of claim 1 wherein the at least one sensor comprises at least one of laser, ultrasound, optical, and infrared sensors travel (“…various sensors 204 may be mounted to the AGV 200A. For example, sensors 204-1 and 204-2 may be mounted on the front and back of the AGV 200A, respectively. The sensors 204 may be of various types. In general, certain sensors 204 may be utilized to assist with the navigation, object sense and avoid, etc. of the AGV 200A. For example, the sensors 204-1 and/or 204-2 may include imaging sensors and/or distance detection sensors for measuring and monitoring the distance between the AGV 200A and other objects (e.g., an obstacle, a roadway, another AGV, etc.)”, see col.10, particularly lines 12-28 and FIG. 2A).

Regarding Claim 10, Brady et al. teaches the claimed system of claim 1 wherein the obstacles in the direction of travel of the AGV comprise at least one of motor vehicles, people, animals, road construction, curbs, and closed gates (“…AGVs 200-1, 200-2 and 200-3 may encounter various obstacles and/or access barriers (e.g., doors, gates, etc.)…”, see col.35, particularly lines 19-39).

Regarding Claim 11, Brady et al. teaches the claimed system of claim 1 wherein the AGV and UAV each further comprise a GPS tracking device and the third control circuit is configured to track the locations of the AGV and the UAV 

Regarding Claim 12, Brady et al. teaches the claimed method for delivery of merchandise 
providing an autonomous ground vehicle (AGV) (“AGV”, see col.9, particularly lines 29-46 and FIG. 2A) comprising:
a motorized locomotion system configured to facilitate movement of the AGV (“…propulsion portion 201A…”, see col.9, particularly lines 29-46 and FIG. 2A);
a storage area configured to hold at least one merchandise item (“…storage compartment portion 202A…”, see col.9, particularly lines 29-46 and FIG. 2A);
at least one sensor configured to detect obstacles in a direction of travel of the AGV and to stop the AGV if the at least one sensor detects an obstacle in the direction of travel (“…various sensors 204 may be mounted to the AGV 200A. For example, sensors 204-1 and 204-2 may be mounted on the front and back of the AGV 200A, respectively. The sensors 204 may be of various types. In general, certain sensors 204 may be utilized to assist with the navigation, object sense and avoid, etc. of ;
a first transceiver configured for wireless communication (“Wireless connectivity may be implemented using a wireless antenna (not shown), which may provide both receive and transmit functionality”, see col.11, particularly lines 1-21);
a first control circuit operatively coupled to the motorized locomotion system, the at least one sensor, and the first transceiver, the first control circuit configured to operate and move the AGV (“The AGV 200A further includes an AGV control system 210, which as discussed in further detail below with respect to FIG. 16, may control the operation, routing, navigation, communication, object sense and avoid, item engagement mechanism, etc. of the AGV 200A”, see col.9, particularly lines 47-67 and col.10, particularly lines 1-11);
providing an unmanned aerial vehicle (UAV) (“…an autonomous vehicle 420(A2) (i.e., an unmanned aerial vehicle ("UAV"))…”, see col.22, particularly lines 54-64) comprising:
a motorized flight system configured to facilitate flight of the UAV (implicit in the teachings of Brady et al., such as “…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62, where clearly the UAV would include a “motorized flight system” to achieve flight and travel as is conventional in the art).

a gripper mechanism configured to selectively grasp, hold, and release a merchandise item;
a second transceiver configured for wireless communication;
an optical sensor configured to capture a plurality of images;
a second control circuit operatively coupled to the motorized flight system, the gripper mechanism, the second transceiver, and the optical sensor, the second control circuit configured to operate and fly the UAV.
However, the UAV of Brady et al. is capable of carrying an item to be delivered (“…other types of autonomous vehicles (e.g., unmanned aerial vehicles ("UAVs"), etc.), which may also deliver items…”, see col.3, particularly lines 18-41 and “…an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location”, see col.58, particularly lines 31-50), where clearly some type of mechanism must be provided to engage the item. Additionally, the limitation of a “second control circuit” is directed to simply a controller or processor to control the UAV and its components, where clearly any UAV would include such a controller or processor to control flight and perform specific functions.
Furthermore, Buchmueller et al. (9,969,494) teaches a UAV that includes mechanisms such as a grips to hold and release a container carried by the UAV (Buchmueller et al.; see col.12, particularly lines 7-44), “transceiver devices to send and receive communications over a network” (Buchmueller et al.; see col.17, particularly 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Buchmueller et al., and for the UAV to be comprised of a gripper mechanism configured to selectively grasp, hold, and release a merchandise item, a second transceiver configured for wireless communication, an optical sensor configured to capture a plurality of images, a second control circuit operatively coupled to the motorized flight system, the gripper mechanism, the second transceiver, and the optical sensor, the second control circuit configured to operate and fly the UAV, as rendered obvious by Buchmueller et al., in order to provide a UAV that can “deliver a package to a delivery destination” (Buchmueller et al.; see Abstract).
Brady et al. teaches the claimed
instructing movement of the AGV along a first delivery route from a starting location to a delivery location (“…the general activities of the transportation vehicles and/or AGVs (e.g., related to the delivery and/or receiving of items, the travel to and from the designated delivery and/or receiving areas, etc.) may be coordinated by the management system. For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the ;
determining [[if]] that the AGV has stopped based on the detection of an obstacle by the at least one sensor (“…the AGVs 200-1, 200-2 and 200-3 may encounter various obstacles and/or access barriers (e.g., doors, gates, etc.) The AGVs 200-1, 200-2 and 200-3 may be enabled with navigation capabilities for navigating around obstacles and for opening or otherwise gaining access past access barriers”, see col.35, particularly lines 19-39 and “…the AGV may include an access mechanism that is configured to transmit a signal, or otherwise include an identification mechanism to cause the access barrier (e.g., a door, etc.) to be opened or otherwise unlocked to allow the AGV to navigate through or otherwise past the access barrier at each location”, see col.35, particularly lines 19-39 and “…an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.)…”, see col.3, particularly lines 18-41, where clearly if the AGV performs actions in response to stopping at a detected barrier, it has been determined that the AGV has been stopped by the barrier); and

instructing the UAV to retrieve a merchandise item to be delivered…(“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62 and “…other types of autonomous vehicles (e.g., unmanned aerial vehicles ("UAVs"), etc.), which may also deliver items…”, see col.3, particularly lines 18-41 and “…an AGV may require ;
…and
instructing the UAV to deliver the merchandise item to be delivered…(“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62 and “…other types of autonomous vehicles (e.g., unmanned aerial vehicles ("UAVs"), etc.), which may also deliver items…”, see col.3, particularly lines 18-41 and “…an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location”, see col.58, particularly lines 31-50).
Brady et al. does not expressly recite the bolded portions of the claimed
instructing the UAV to retrieve a merchandise item to be delivered from the storage area of the AGV using the gripper mechanism
or
calculating a second delivery route for the UAV from the stopped AGV location to the delivery location
or
from the AGV's stopped location to the delivery location using the optical sensor to capture images of the delivery location.
However, Buchmueller et al. (9,969,494) teaches a UAV that includes mechanisms such as a grips to hold and release a container carried by the UAV (Buchmueller et al.; see col.12, particularly lines 7-44), and teaches the use of image sensors to survey a delivery destination when performing a delivery (Buchmueller et al.; see col.5, particularly lines 24-37).
Additionally, Brady et al. teaches that a UAV may engage an item to be delivered when an AGV encounters an obstacle (“…an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location”, see col.3, particularly lines 18-41). Also, Brady et al. teaches that a UAV may deliver an item from a transportation vehicle and then return to the transportation vehicle location (“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62), where clearly some type of route or guidance is used to navigate the UAV from the AGV stop location or encountered obstacle location to whatever area lies past the obstacle on the way to the delivery location, in order to allow for the UAV to engage the item and assist in navigating past the obstacle, or to allow for the UAV to deliver the item itself.
Jamjoom et al. (9,792,576) teaches that a delivery truck may carry a set of drones, and a dropoff location for the truck which is a location where a drone takes off to complete a final destination of a package is determined, and where the dropoff location may be determined by an optimization algorithm that takes into account road conditions such as “stop lights, construction, and/or other conditions”, and also based optimizing in terms of time, and where the vehicle truck may stop to allow for the drones to deliver packages (Jamjoom et al.; see col.3, particularly lines 11-35 and lines 63-67 and col.4, particularly lines 1-3 and lines 43-54), which clearly renders obvious “calculating a second delivery route for the UAV from the stopped AGV location to the delivery location; and instructing the UAV to deliver the merchandise item to be delivered from the AGV's stopped location to the delivery location”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Buchmueller et al. and Jamjoom et al., and to perform a method of instructing the UAV to retrieve a merchandise item to be delivered from the storage area of the AGV using the gripper mechanism, calculating a second delivery route for the UAV from the stopped AGV location to the delivery location, and instructing the UAV to deliver the merchandise item to be delivered from the AGV's stopped location to the delivery location using the optical sensor to capture images of the delivery location, as rendered obvious by Buchmueller et al. and Jamjoom et al., in order to provide a UAV that can “deliver a package to a delivery destination” (Buchmueller et al.; see Abstract), and in order to “create an assignment between packages and delivery UAVs that optimizes for distance, UAV battery life, package 

Regarding Claim 18, Brady et al. teaches the claimed method of claim 12 further comprising using GPS to track the locations of the AGV and the UAV (“…the remote computing resources 310 and/or management system 326 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles and/or AGVs”, see col.21, particularly lines 62-67 and col.22, particularly lines 1-20 and “GPS signals may be utilized to determine the coordinates of the transportation vehicle and/or AGV or other autonomous vehicle”, see col.55, particularly lines 28-55 and “…an autonomous vehicle 420(A2) (i.e., an unmanned aerial vehicle ("UAV"))”, see col.22, particularly lines 54-64).



Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (10,303,171) in view of Buchmueller et al. (9,969,494) further in view of Jamjoom et al. (9,792,576), further in view of Scofield et al. (2018/0285806).

Regarding Claim 2, Brady et al. does not expressly recite that “the third control circuit” as rejected in Claim 1 is configured to perform the claimed steps, and does not teach the “determine” step of the claimed
system of claim 1 wherein the third control circuit is configured to:
calculate a third delivery route to the delivery location from the AGV's stopped location 

determine that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise.
However, Brady et al. does teach
calculate a third delivery route to the delivery location from the AGV's stopped location (“The AGVs 200-1, 200-2 and 200-3 may be enabled with navigation capabilities for navigating around obstacles and for opening or otherwise gaining access past access barriers (e.g., to allow an AGV to bring an item and/or storage compartment into a user's residence as instructed by the user, to enter or depart from a materials handling facility 330, AGV facility 510, charging station 520, etc.)”, see col.35, particularly lines 19-39).
Furthermore, although Brady et al. does not recite that the limitation of the “system of claim 1 wherein the third control circuit is configured to” perform the claimed steps, because the management system of Brady et al. can control the activities of AGVs (“…the general activities of the transportation vehicles and/or AGVs (e.g., related to the delivery and/or receiving of items, the travel to and from the designated delivery and/or receiving areas, etc.) may be coordinated by the management system” (emphasis added), see col.2, particularly lines 62-67 and col.3, 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the steps of the body of Claim 2 which are taught by Brady et al. using the “third control circuit” such as the management system of Brady et al., in order to provide for reducing processing load at the AGV itself and also for remotely monitoring and controlling the exact actions of the AGV of navigating around an obstacle.
Additionally, regarding the “determine that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise” limitations, it is conventional in the art to determine if a delivery by a courier will be delayed with respect to a delivery time, as seen in Scofield et al. (2018/0285806) (Scofield et al.; “…if a given courier 113 has experienced a flat tire in their automobile…Such a delay may be detected and the delivery monitor application 136 can calculate that there will not be enough time to proceed from the point at which the delivery is stalled to the location of the pending rendezvous with the respective courier 113 or end recipient in time to make a handoff 409 or delivery 416”, see P[0086] and P[0034]), and in view of this, it would be obvious and in fact trivial to a person having ordinary skill in the art to perform such a determination with respect to any vehicle at any point in time whatsoever, such as for the claimed “AGV” at a time prior to instructing the UAV to deliver the merchandise” or at any time whatsoever before the delivery is completed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Scofield et al., and determine that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise, as rendered obvious by Scofield et al., in order to provide for “handing off the shipment from” one courier to another “to ultimately deliver the shipment from the point of origination to the destination” (Scofield et al.; see P[0026]).

Regarding Claim 13, Brady et al. teaches the claimed method of claim 12 further comprising:
calculating a third delivery route to the delivery location from the AGV's stopped location  (“The AGVs 200-1, 200-2 and 200-3 may be enabled with navigation capabilities for navigating around obstacles and for opening or otherwise gaining access past access barriers (e.g., to allow an AGV to bring an item and/or storage compartment into a user's residence as instructed by the user, to enter or depart from a materials handling facility 330, AGV facility 510, charging station 520, etc.)”, see col.35, particularly lines 19-39).
Brady et al. does not expressly recite the claimed
and

determining that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise.
However, it is conventional in the art to determine if a delivery by a courier will be delayed with respect to a delivery time, as seen in Scofield et al. (2018/0285806) (Scofield et al.; “…if a given courier 113 has experienced a flat tire in their automobile…Such a delay may be detected and the delivery monitor application 136 can calculate that there will not be enough time to proceed from the point at which the delivery is stalled to the location of the pending rendezvous with the respective courier 113 or end recipient in time to make a handoff 409 or delivery 416”, see P[0086] and P[0034]), and in view of this, it would be obvious and in fact trivial to a person having ordinary skill in the art to perform such a determination with respect to any vehicle at any point in time whatsoever, such as for the claimed “AGV” at a time “prior to instructing the UAV to deliver the merchandise” or at any time whatsoever before the delivery is completed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Scofield et al., and to perform a method of determining that the AGV will not arrive at the delivery location by a predetermined delivery time prior to instructing the UAV to deliver the merchandise, as rendered obvious by Scofield et al., in order to provide for “handing off the shipment from” one courier to another “to .



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (10,303,171) in view of Buchmueller et al. (9,969,494) further in view of Jamjoom et al. (9,792,576), further in view of Obaidi (2017/0090484), further in view of Scofield et al. (2018/0285806).

Regarding Claim 3, Brady et al. does not expressly recite the claimed system of claim 1 wherein the third control circuit is configured to:
determine the length of time required for the UAV to fly from the stopped location to the delivery location; and
instruct the UAV to depart the stopped location at a time when it is estimated to arrive at the delivery location at a predetermined delivery time.




Furthermore, it is known to determine a length of time required for a UAV to complete a delivery, as seen in Obaidi (2017/0090484), who teaches determining if a delivery drone can complete a delivery based on location, timing availability, maximum speed and/or other factors (Obaidi; see P[0023]). To simply apply these teachings to any drone departing from any location would be obvious and in fact trivial to a person having ordinary skill in the art.
Furthermore, the claim is directed to simply obvious logistics methods, where Scofield et al. (2018/0285806) teaches that it is determined if a courier cannot make a delivery on time, and teaches examining itineraries of other couriers to allow for a handoff of a package from one courier to another (Scofield et al.; see P[0029] and see P[0086] and P[0034]), and in view of this, it would be obvious and in fact trivial to a person having ordinary skill in the art to then determine a “length of time required” for any vehicle that is receiving the package in a handoff to reach a delivery location within a predetermined time. The Examiner also notes that the claim does not recite an alternative to what occurs if the UAV cannot arrive at the delivery location “at a predetermined delivery time”, meaning the claim encompasses simply the determination of “the length of time” and instructing the UAV to depart independent of the result of the determination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady 

Regarding Claim 14, Brady et al. does not expressly recite the claimed method of claim 12 further comprising:



determining the length of time required for the UAV to fly from the stopped location to the delivery location; and
instructing the UAV to depart the stopped location at a time when it is estimated to arrive at the delivery location at a predetermined delivery time.

Furthermore, it is known to determine a length of time required for a UAV to complete a delivery, as seen in Obaidi (2017/0090484), who teaches determining if a delivery drone can complete a delivery based on location, timing availability, maximum speed and/or other factors (Obaidi; see P[0023]). To simply apply these teachings to any drone departing from any location would be obvious and in fact trivial to a person having ordinary skill in the art.
Furthermore, the claim is directed to simply obvious logistics methods, where Scofield et al. (2018/0285806) teaches that it is determined if a courier cannot make a delivery on time, and teaches examining itineraries of other couriers to allow for a handoff of a package from one courier to another (Scofield et al.; see P[0029] and see P[0086] and P[0034]), and in view of this, it would be obvious and in fact trivial to a person having ordinary skill in the art to then determine a “length of time required” for any vehicle that is receiving the package in a handoff to reach a delivery location within a predetermined time. The Examiner also notes that the claim does not recite an alternative to what occurs if the UAV cannot arrive at the delivery location “at a predetermined delivery time”, meaning the claim encompasses simply the determination of “the length of time” and instructing the UAV to depart independent of the result of the determination.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady .



Claims 4, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (10,303,171) in view of Buchmueller et al. (9,969,494) further in view of Jamjoom et al. (9,792,576), further in view of Prakash et al. (2016/0196756).

Regarding Claim 4, Brady et al. does not expressly recite the claimed system of claim 1 wherein the third control circuit is configured to:
calculate a travel time interval required for the AGV to travel to the delivery location from the stopped location;
determine a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time; and
instruct the UAV to depart the stopped location when the maximum wait time interval elapses.
.
However, the claim is directed to an obvious process in logistics of simply determining if a vehicle at a certain location will be delayed from making a delivery at, and then using a UAV to complete the delivery if the vehicle will be delayed beyond a maximum time period. Jamjoom et al. (9,792,576) teaches that a delivery truck may carry a set of drones, and a dropoff location for the truck which is a location where a drone takes off to complete a final destination of a package is determined, and where the dropoff location may be determined by an optimization algorithm that takes into account road conditions such as “stop lights, construction, and/or other conditions”, and also based optimizing in terms of time (Jamjoom et al.; see col.3, particularly lines 11-35 and lines 63-67 and col.4, particularly lines 1-3 and lines 43-54). Therefore, this renders obvious a drone departing from a stopped location of a vehicle or AGV, such as the dropoff location, based on conditions that may clearly delay delivery or prevent the vehicle from making the delivery, such as constructions or other conditions.
Furthermore, Prakash et al. (2016/0196756) teaches a delivery UAV which can dock with a vehicle, where a processor of the UAV can monitor a GPS position of the vehicle and determine delays from an expected travel time while docked with the vehicle and other conditions which may affect a decision to remain docked on the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Jamjoom et al. and Prakash et al., and wherein the third control circuit is configured to calculate a travel time interval required for the AGV to travel to the delivery location from the stopped location, determine a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time, and instruct the UAV to depart the stopped location when the maximum wait time interval elapses, as rendered obvious by Jamjoom et al. and Prakash et al. as explained above, in order to “create an assignment between packages and delivery UAVs that optimizes for distance, UAV battery life, package weight and UAV capacity, and location of” delivery trucks (Jamjoom et al.; see col.2, lines 61-64), and in order to provide for a UAV that can decide whether or not to remain docked based on recognized delays when the UAV is docked with a vehicle 

Regarding Claim 8, Brady et al. does not teach the claimed system of claim 1 wherein the third control circuit defines a unitary control circuit with either the first or second control circuits such that the third control circuit is physically incorporated into either the AGV or UAV.
However, the placement or “incorporation” of a system to perform the steps rendered obvious by the prior art is an obvious design choice that brings no patentable distinction over the prior art. Furthermore, as can be seen in the citations of the prior art given in the Claim 1 rejection, the UAVs taught by the prior art include systems to perform the respective functions. Also, Prakash et al. (2016/0196756) teaches a UAV which can dock with a vehicle, where a processor of the UAV can determine delays from an expected travel time while docked with the vehicle and other conditions which may affect a decision to remain docked on the vehicle (Prakash et al.; see P[0105] and P[0035]), therefore, to have a “control circuit” to perform not only monitoring of a vehicle that the UAV is traveling upon but to also control the movement and actions of the UAV itself is known from the prior art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady 

Regarding Claim 15, Brady et al. does not expressly recite the claimed method of claim 12 further comprising:


calculating a travel time interval required for the AGV to travel to the delivery location from the stopped location;
determining a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time; and
instructing the UAV to depart the stopped location when the maximum wait time interval elapses.
However, the claim is directed to an obvious process in logistics of simply determining if a vehicle at a certain location will be delayed from making a delivery at, and then using a UAV to complete the delivery if the vehicle will be delayed beyond a maximum time period. Jamjoom et al. (9,792,576) teaches that a delivery truck may carry a set of drones, and a dropoff location for the truck which is a location where a drone takes off to complete a final destination of a package is determined, and where the dropoff location may be determined by an optimization algorithm that takes into account road conditions such as “stop lights, construction, and/or other conditions”, and also based optimizing in terms of time (Jamjoom et al.; see col.3, particularly lines 11-35 and lines 63-67 and col.4, particularly lines 1-3 and lines 43-54). Therefore, this renders obvious a drone departing from a stopped location of a vehicle or AGV, such as the dropoff location, based on conditions that may clearly delay delivery or prevent the vehicle from making the delivery, such as constructions or other conditions.
Furthermore, Prakash et al. (2016/0196756) teaches a delivery UAV which can dock with a vehicle, where a processor of the UAV can monitor a GPS position of the vehicle and determine delays from an expected travel time while docked with the vehicle and other conditions which may affect a decision to remain docked on the vehicle (Prakash et al.; see P[0105] and P[0035]), and where the UAV can determine it should detach from the vehicle to a UAV destination to expedite arriving at the UAV destination if it determines that “the vehicle's route has reached a closest point of approach to the UAV destination” (Prakash et al.; see P[0044], also see P[0045]), where 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Jamjoom et al. and Prakash et al., and to perform a method of calculating a travel time interval required for the AGV to travel to the delivery location from the stopped location, determining a maximum wait time interval during which the AGV departing from the stopped location will arrive at the delivery location at a predetermined delivery time, and instructing the UAV to depart the stopped location when the maximum wait time interval elapses, as rendered obvious by Jamjoom et al. and Prakash et al. as explained above, in order to “create an assignment between packages and delivery UAVs that optimizes for distance, UAV battery life, package weight and UAV capacity, and location of” delivery trucks (Jamjoom et al.; see col.2, lines 61-64), and in order to provide for a UAV that can decide whether or not to remain docked based on recognized delays when the UAV is docked with a vehicle (Prakash et al.; “…the processor may detect deviations from the planned route, recognize delays from an expected travel time, and recognize when it has started traveling away from its UAV destination, each of which may affect a decision to remain docked on the present .



Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (10,303,171) in view of Buchmueller et al. (9,969,494) further in view of Jamjoom et al. (9,792,576), further in view of Bokeno et al. (2016/0200438).

Regarding Claim 5, Brady et al. does not expressly recite the claimed system of claim 1 further comprising a mounting area on the AGV configured to support a UAV on the AGV and to secure it during movement of the AGV.
However, Bokeno et al. (2016/0200438) teaches a vehicle that includes a docking station that a UAV is docked upon, where the UAV may be deployed from the docking station (Bokeno et al.; see P[0031] and FIG. 1). The Examiner notes that to include this docking station on any type of delivery vehicle, autonomous or not, would be obvious, as the structure of the docking station is not dependent on the type of control of the vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Bokeno et al., and the system of claim 1 further comprising a mounting area on the AGV configured to support a UAV on the AGV and to secure it during movement of the AGV, as rendered obvious by Bokeno et al., in order to provide 

Regarding Claim 6, Brady et al. does not expressly recite the claimed system of claim 5 wherein the third control circuit is configured to instruct the UAV to return to the mounting area on the AGV following completion of the delivery by the UAV, the UAV using its optical sensor to return to the mounting area.
However, Brady et al. teaches the equivalent of the “third control circuit” as the management system that instructs and/or controls a UAV (“…an autonomous vehicle 420(A2) (i.e., an unmanned aerial vehicle ("UAV"))”, see col.22, particularly lines 54-64 and “…the AGVs 200 and/or other autonomous vehicles 420 may receive instructions and/or be controlled or otherwise directed by the respective transportation vehicles 332 and/or the management system 326…the transportation vehicle 332 and/or the management system 326 may send instructions to the AGVs and/or other autonomous vehicles to transport items from the transportation vehicle 332 to user specified delivery locations when the transportation vehicle 332 is within a delivery area that includes the user specified delivery locations”, see col.22, particularly lines 65-67 and col.23, particularly lines 1-27). Also, Brady et al. teaches that a UAV may deliver an item from a transportation vehicle and then return to the transportation vehicle (“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62).
Bokeno et al. (2016/0200438) teaches a vehicle that includes a docking station that a UAV is docked upon, where the UAV may be deployed from the docking station (Bokeno et al.; see P[0031] and FIG. 1), and upon completion of delivery, the UAV returns back to the delivery vehicle and lands on the docking station (Bokeno et al.; see P[0037], also see P[0005] and Claim 7), where infrared sensing devices of the UAV, such may be infrared cameras, guide the UAV to the docking station when returning to the docking station (Bokeno et al.; see P[0006] and P[0023]-P[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Bokeno et al., and wherein the third control circuit is configured to instruct the UAV to return to the mounting area on the AGV following completion of the delivery by the UAV, the UAV using its optical sensor to return to the mounting area, as rendered obvious by Bokeno et al., in order to provide for a UAV that “autonomously launches from its docked position” from a delivery vehicle (Bokeno et al.; see Abstract).

Regarding Claim 16, Brady et al. does not teach the claimed method of claim 12 further comprising mounting the UAV on the AGV during movement of the AGV to the delivery location.
However, Bokeno et al. (2016/0200438) teaches a vehicle that includes a docking station that a UAV is docked upon, where the UAV may be deployed from the docking station (Bokeno et al.; see P[0031] and FIG. 1). The Examiner notes that to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Bokeno et al., and to mount the UAV on the AGV during movement of the AGV to the delivery location, as rendered obvious by Bokeno et al., in order to provide for a UAV that “autonomously launches from its docked position” from a delivery vehicle (Bokeno et al.; see Abstract).

Regarding Claim 17, Brady et al. does not teach the claimed method of claim 16 further comprising, by the UAV, returning to the AGV following completion of the delivery by the UAV.
However, Brady et al. does teach that a UAV may deliver an item from a transportation vehicle and then return to the transportation vehicle (“…the autonomous vehicle 420(A2) (i.e., a UAV) is shown to travel to a delivery location L2(A) to deliver an item from the transportation vehicle 332(A), and then travel back to the transportation vehicle 332(A)”, see col.25, particularly lines 43-62).
Furthermore, Bokeno et al. (2016/0200438) teaches a vehicle that includes a docking station that a UAV is docked upon, where the UAV may be deployed from the docking station (Bokeno et al.; see P[0031] and FIG. 1), and upon completion of delivery, the UAV returns back to the delivery vehicle and lands on the docking station (Bokeno et al.; see P[0037], also see P[0005] and Claim 7).
.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (10,303,171) in view of Buchmueller et al. (9,969,494) further in view of Jamjoom et al. (9,792,576), further in view of Yu et al. (2015/0006005).

Regarding Claim 19, Brady et al. teaches the claimed system of claim 1 wherein:
the AGV further comprises a battery configured to power the AGV (“The power module 212 for the AGV 200A may be in the form of battery power…”, see col.10, particularly lines 29-52)
Brady et al. does not expressly recite the claimed
and the third control circuit is configured to:
determine that a battery power level is insufficient for the AGV to travel to the delivery location and to travel to a predetermined recharging location prior to instructing the UAV to deliver the merchandise.
Yu et al. (2015/0006005) teaches that an autonomous unmanned road vehicle for making deliveries may travel to a nearest facility in response to a monitored battery charge falling below a threshold (Yu et al.; see P[0054]-P[0056]), where  a facility may include recharging equipment (Yu et al.; see P[0135]), and where clearly it would be obvious to apply these teachings to any delivery vehicle in any situation, such as a delivery vehicle that is traveling to a delivery location and before any tasks are performed at that location such as a step of “instructing the UAV to deliver the merchandise” for a delivery vehicle capable of performing such a step, as clearly it would be desired to travel to the facility for recharging at any time for any delivery vehicle performing any task or prior to performing any task, where it would be obvious for any “circuit” whatsoever to perform this step.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brady et al. with the teachings of Yu et al., and wherein the third control circuit is configured to determine that a battery power level is insufficient for the AGV to travel to the delivery location and to travel to a predetermined recharging location prior to instructing the UAV to deliver the merchandise, as rendered obvious by Yu et al., in order to provide “an autonomous unmanned road vehicle for an improved delivery service” (see P[0003]) and in order to cause the vehicle to travel to a base facility in response to a “remaining battery charge falling below some threshold” (Yu et al.; see P[0056], also see P[0054]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISAAC G SMITH/           Primary Examiner, Art Unit 3662